 



Exhibit 10.1
NORTHWEST BANCORP, MHC
NORTHWEST SAVINGS BANK
AND NORTHWEST BANCORP, INC.
EMPLOYMENT AGREEMENT
FOR
WILLIAM J. WAGNER
     This Agreement is made effective as of the day 1st day of September, 2007
by and between (i) Northwest Bancorp, MHC, a federally-chartered corporation
(“MHC”), Northwest Savings Bank (the “Bank”), a Pennsylvania-chartered stock
savings bank and Northwest Bancorp, Inc., a federally-chartered corporation (the
“Company”), each with its principal administrative office at Liberty and Second
Streets, Warren, Pennsylvania 16365, (all collectively referred to as
“Employer”) and (ii) William J. Wagner (“Executive”).
     WHEREAS, the Employer and Executive entered into an employment agreement
dated on July 1, 2002, pursuant to which Executive was employed as an officer of
the Employer; and
     WHEREAS, Section 409A of the Internal Revenue Code (“Code”), effective
January 1, 2005, requires deferred compensation arrangements, including those
set forth in employment agreements, to comply with its provisions and
restrictions and limitations on payments of deferred compensation; and
     WHEREAS, Code Section 409A and the final regulations issued thereunder in
April of 2007 necessitate changes to said employment agreement; and
     WHEREAS, Executive has agreed to such changes; and
     WHEREAS, the Employer believes it is in the best interests of the Employer
to enter into a new employment agreement (the “Agreement”) in order to reinforce
and reward Executive for his service and dedication to the continued success of
the Employer and incorporate the changes required by the new tax laws; and
     WHEREAS, the parties hereto desire to set forth the terms of the revised
Agreement and the continuing employment relationship of the Employer and
Executive.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1. POSITION AND RESPONSIBILITIES
     During the period of his employment hereunder, Executive agrees to serve as
Chairman, President, Chief Executive Officer and a Director or Trustee of the
Employer. During said period, Executive also agrees to serve, if elected, as an
officer and director of any subsidiary or affiliate of the Employer. Failure to
reelect Executive as President, Chief Executive Officer and a Director or
Trustee of the Employer, or failure to nominate Executive as a Director of the
Company, without the consent of the Executive during the term of this Agreement
shall constitute a breach of this Agreement.

 



--------------------------------------------------------------------------------



 



2. TERMS AND DUTIES
          (a) The period of Executive’s employment under this Agreement shall
begin as of the date first above written and shall continue for a period of
thirty-six (36) full calendar months thereafter. Commencing on the first
anniversary date of this Agreement, and continuing at each anniversary date
thereafter, the Agreement shall renew for an additional year such that the
remaining term shall be three (3) years unless written notice is provided to
Executive at least ten (10) days and not more than thirty (30) days prior to any
such anniversary date, that this Agreement shall cease at the end of thirty-six
(36) months following such anniversary date. Prior to each notice period for
non-renewal, the Compensation Committee of the Board of Directors of the Company
(the “Board”) will induct a comprehensive performance evaluation and review of
the Executive for purposes of determining whether to extend the Agreement, and
the results thereof shall be included in the minutes of the Board’s meeting.
          (b) During the period of his employment hereunder, except for periods
of absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall faithfully perform his duties hereunder, to
the best of his abilities, including activities and services related to the
organization, operation and management of the Employer.
3. COMPENSATION AND REIMBURSEMENT
          (a) The compensation specified under this Agreement shall constitute
the salary and benefits paid for the duties described in Section 2(b). The
Employer shall pay Executive as compensation a salary of not less than $465,100
per year (“Base Salary”). Such Base Salary shall be payable biweekly. During the
period of this Agreement, Executive’s Base Salary shall be reviewed at least
annually. Such review shall be conducted by the Compensation Committee of the
Board, and the Compensation Committee may increase, but not decrease,
Executive’s Base Salary other than pursuant to an employer-wide reduction of
compensation of all officers of the Employer and not in excess of the average
percentage of the employer-wide reduction (any increase in Base Salary shall
become the “Base Salary” for purposes of this Agreement). In addition to the
Base Salary provided in this Section 3(a), the Employer shall provide Executive
with all such other benefits as are provided uniformly to executive officers of
the Employer.
          (b) The Employer will provide Executive with employee benefit plans,
arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Employer will not,
without Executive’s prior written consent, make any changes to such plans,
arrangements or perquisites which would adversely affect Executive’s rights or
benefits thereunder, unless any such change is broad-based and affects
substantially all executive officers of the Employer. Without limiting the
generality of the foregoing provisions of this Subsection (b), Executive will be
entitled to participate in or receive benefits under any employee benefit plans
including but not limited to the retirement plan, 401(k) plan, employee stock
ownership plan, supplemental pension plan, health-and-accident plans, medical
coverage or any other employee benefit plan or arrangement made available by the
Employer in the future to its senior executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements. Executive will be entitled to
incentive compensation and bonuses as provided in any plan of the Employer in
which Executive is eligible to participate (and he shall be entitled to a pro
rata distribution under any incentive compensation or bonus plan as to any year
in which a termination of employment

2



--------------------------------------------------------------------------------



 



occurs, other than Termination for Cause). Nothing paid to the Executive under
any such plan or arrangement will be deemed to be in lieu of other compensation
to which the Executive is entitled under this Agreement.
          (c) In addition to the Base Salary provided for by paragraph (a) of
this Section 3, the Employer shall pay or reimburse Executive for all reasonable
travel and other reasonable expenses incurred by Executive performing his
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Compensation Committee may from time to time
determine.
          (d) Compensation and reimbursement to be paid pursuant to paragraphs
(a), (b) and (c) of this Section 3 shall be paid by the MHC, the Bank and the
Company, respectively, on a pro rata basis, based upon the amount of service the
Executive devotes to the MHC, the Bank and Company, respectively.
4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION
     The provisions of this Section shall in all respects be subject to the
terms and conditions stated in Sections 7 and 14.
          (a) The provisions of this Section shall apply upon the occurrence of
an Event of Termination (as herein defined) during the Executive’s term of
employment under this Agreement. As used in this Agreement, an “Event of
Termination” shall mean and include any one or more of the following:
               (i) the termination by the Employer of Executive’s full-time
employment hereunder for any reason other than (A) Disability or Retirement, as
defined in Section 5 below, or (B) Termination for Cause as defined in Section 6
hereof; or
               (ii) Executive’s resignation from the Employer’s employ, upon any
     (A) reduction in Executive’s Base Salary or a reduction in the benefits and
perquisites to the Executive from those being provided as of the effective date
of this Agreement, provided however that a reduction in benefits or perquisites
that is broad based and affects substantially all executives of the Employer
shall not be deemed an Event of Termination hereunder unless such reduction in
benefits or perquisites occurs coincident with or following a Change in Control,
     (B) failure to elect or reelect or to appoint or reappoint Executive as
Chairman, President, Chief Executive Officer and a Director or Trustee of the
MHC, the Bank, or the Company, or failure to nominate Executive as a director of
the Company, or
     (C) change in Executive’s function, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1, above,
     (D) a relocation of Executive’s principal place of employment by more than
30 miles from its location as of the effective date of this Agreement, or

3



--------------------------------------------------------------------------------



 



     (E) liquidation or dissolution of the MHC, the Bank or Company other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of Executive, or
     (F) breach of this Agreement by the MHC, the Bank or the Company.
          Upon the occurrence of any event described in clauses (ii) (A), (B),
(C), (D), (E) or (F) above, Executive shall have the right to elect to terminate
his employment under this Agreement by resignation upon not less than thirty
(30) days prior written notice given within a reasonable period of time not to
exceed ninety (90) days after the initial event giving rise to said right to
elect. Notwithstanding the preceding sentence, in the event of a continuing
breach of this Agreement by the MHC, the Bank or the Company, Executive, after
giving due notice within the prescribed time frame of an initial event specified
above, shall not waive any of his rights solely under this Agreement and this
Section 4 by virtue of the fact that Executive has submitted his resignation but
has remained in the employment of the MHC, the Bank or the Company and is
engaged in good faith discussions to resolve any occurrence of an event
described in clauses (ii) (A), (B), (C), (D), (E) or (F) above. The Employer
shall have at least thirty (30) days to remedy any condition set forth in clause
(ii) (A) through (F), provided, however, that the Employer shall be entitled to
waive such period and make an immediate payment hereunder.
                (iii) Executive’s voluntary resignation from the Employer’s
employ on the effective date of, or at any time following, a Change in Control
during the term of this Agreement. For these purposes, a Change in Control of
the MHC, the Bank or the Company shall mean a change in control of a nature
that: (i) would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or (ii) results in a Change in Control of the MHC, the Bank or the Company
within the meaning of the Home Owners’ Loan Act, as amended, and applicable
rules and regulations promulgated thereunder, as in effect at the time of the
Change in Control (collectively, the “HOLA”) or (iii) without limitation such a
Change in Control shall be deemed to have occurred at such time as (a) any
“person” (as the term is used in Sections 13(d) and 14(d) of the Exchange Act)
other than the Company’s mutual holding company parent, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of Company’s outstanding securities except for any
securities purchased by the Bank’s employee stock ownership plan or trust; or
(b) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (b), considered as though
he were a member of the Incumbent Board; or (c) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the MHC,
the Bank or the Company or similar transaction in which the Bank or Company is
not the surviving institution occurs; or (d) a proxy statement soliciting
proxies from stockholders of the Company, by someone other than the current
management of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company or similar transaction
with one or more corporations or financial institutions, and as a result of such
proxy solicitation, a plan of reorganization, merger consolidation or similar
transaction involving the Company is approved by the Company’s Board

4



--------------------------------------------------------------------------------



 



of Directors or the requisite vote of the Company’s stockholders; or (e) a
tender offer is made for 25% or more of the voting securities of the Company and
the shareholders owning beneficially or of record 25% or more of the outstanding
securities of the Company have tendered or offered to sell their shares pursuant
to such tender offer and such tendered shares have been accepted by the tender
offeror.
          (b) Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 7, the Employer shall pay Executive, or, in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, as severance pay or liquidated damages, or both, a
sum equal to three (3) times the sum of (i) the highest rate of Base Salary and
(ii) the highest rate of bonus awarded to the Executive during the prior three
years. Such payments shall be made in a lump sum and shall not be reduced in the
event the Executive obtains other employment following an Event of Termination.
All amounts payable to the Executive shall be paid within thirty (30) days
following the Date of Termination or if Executive is a Specified Employee
(within the meaning of Treasury Regulations §1.409A-1(i)) on the first business
day of the seventh month following the Date of Termination.
          (c) Upon the occurrence of an Event of Termination, the Employer will
cause to be continued life insurance and non-taxable medical and dental coverage
substantially identical to the coverage maintained by the Employer for Executive
prior to his termination. Such coverage shall continue for 36 months from the
Date of Termination unless the Executive obtains other employment following
termination of employment under which substantially similar benefits are
provided and in which the Executive is eligible to participate.
          (d) For purposes of Section 4, “Event of Termination” as used herein
shall mean “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder, provided, however, that the
Employer and Executive reasonably anticipate that the level of bona fide
services the Executive would perform after termination would permanently
decrease to a level that is less than 50% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period.
          (e) Notwithstanding the preceding paragraphs of this Section 4, if the
aggregate payments or benefits to be made or afforded to Executive under said
paragraphs (the “Termination Benefits”) would be deemed to include an “excess
parachute payment” under Section 280G of the Code or any successor thereto, such
Termination Benefits will be reduced to an amount (the “Non-Triggering Amount”),
the value of which is one dollar ($1.00) less than an amount equal to the total
amount of payments permissible under Section 280G of the Code or any successor
thereto. In the event any change in the Code or regulations thereunder should
reduce the amount of payments permissible under Section 280G of the Code in
effect on the date of this Agreement, then the Termination Benefits to be paid
to the Executive shall be determined as if such change in the Code or
regulations had not been made. The allocation of the reduction required hereby
among Termination Benefits provided by the preceding paragraphs of this
Section 4 shall be determined by Executive, provided however that if it is
determined that such election by Executive shall be in violation of Code
Section 409A, the allocation of the required reduction shall be pro-rata.

5



--------------------------------------------------------------------------------



 



5. TERMINATION UPON DISABILITY, RETIREMENT OR DEATH
          (a) “Disability” or “Disabled” shall be construed to comply with Code
Section 409A and shall be deemed to have occurred if: (i) Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for continuous period of not less than
12 months, Executive is receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Employer; or (iii) Executive is determined to be totally disabled by the
Social Security Administration. Executive shall be entitled to receive benefits
under any short or long-term disability plan maintained by the Employer. To
extent that such benefits are less than Executive’s Base Salary, the Employer
shall pay Executive an amount equal to the difference between such disability
plan benefits and the amount of Executive’s Base Salary for the longer of
(i) the remaining term of this Agreement, or (ii) one year following the
termination of his employment due to Disability. Accordingly, any payments
required hereunder shall commence within thirty (30) days from the Date of
Termination.
          (b) Termination by the Employer of the Executive based on “Retirement”
shall mean termination in accordance with the Employer’s retirement policy or in
accordance with any retirement arrangement established with Executive’s consent
with respect to him. Upon termination of Executive upon Retirement, no amounts
or benefits shall be due to the Executive under this Agreement, and Executive
shall be entitled to all benefits under any retirement plan of the Employer and
other plans to which Executive is a party.
          (c) In the event of Executive’s death during the term of the
Agreement, his estate, legal representatives or named beneficiaries (as directed
by Executive in writing) shall be paid Executive’s Base Salary as defined in
Paragraph 3(a) at the rate in effect at the time Executive’s death in accordance
with its regular payroll practice for a period of one (1) year from the date of
the Executive’s death, and the Employer will continue to provide life insurance
and nontaxable medical and dental benefits previously provided for the
Executive’s family for three (3) years after the Executive’s death.
6. TERMINATION FOR CAUSE
     The term “Termination for Cause” shall mean termination because of the
Executive’s personal dishonesty, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. In determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the savings
institutions industry. For purposes of this paragraph, no act or failure to act
on the part of Executive shall be considered “willful” unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive’s action or omission was in the best interest of the
Employer. Notwithstanding the foregoing, Executive shall not be deemed to have
been Terminated for Cause unless and until there shall have been delivered to
him a copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths of the members of the Board at a meeting of the Board called and
held for that purpose (after reasonable notice to Executive and an opportunity
for him, together with counsel, to be heard before the Board), finding that in
the

6



--------------------------------------------------------------------------------



 



good faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail. The
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause. Any stock options granted to Executive
under any stock option plan of the Employer or any subsidiary or affiliate
thereof, that have not yet vested shall become null and void effective upon
Executive’s receipt of Notice of Termination for Cause pursuant to Section 7
hereof, and shall not be exercisable by Executive at any time subsequent to such
Termination for Cause.
7. NOTICE
          (a) Any purported termination by the Bank, the Company, or by
Executive shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
          (b) “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), (B) if his employment
is terminated due to the occurrence of an Event of Termination set forth under
Section 4, thirty (30) days after a Notice of Termination is given unless the
Employer waives its right to cure and agrees to the Event of Termination, and
(C) if his employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a Termination for Cause, shall
not be less than thirty (30) days from the date such Notice of Termination is
given).
          (c) If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the voluntary
termination by the Executive in which case the Date of Termination shall be the
date specified in the Notice, the Date of Termination shall be the date on which
the dispute is finally determined, either by mutual written agreement of the
parties, by a binding arbitration award, or by a final judgment, order or decree
of a court of competent jurisdiction (the time for appeal having expired and no
appeal having been perfected) and provided further that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any such dispute, the
Employer will continue to pay Executive his full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, Base
Salary) and continue Executive as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice of dispute was
given, until the dispute is finally resolved in accordance with this Agreement,
provided such dispute is resolved within the term of this Agreement. If such
dispute is not resolved within the term of the Agreement, the Employer shall not
be obligated, upon final resolution of such dispute, to pay Executive
compensation and other payments accruing beyond the term of the Agreement.
Amounts paid under this Section shall be offset against or reduce any other
amounts due under this Agreement.

7



--------------------------------------------------------------------------------



 



8. POST-TERMINATION OBLIGATIONS
          (a) All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with paragraph (b) of this Section 8 during
the term of this Agreement and for two (2) full years after the expiration or
termination hereof.
          (b) Executive shall, upon reasonable notice, furnish such information
and assistance to the Employer as may reasonably be required by the Employer in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.
9. NON-COMPETITION
          (a) Upon any termination (whether voluntary or involuntary) of
Executive’s employment, other than a termination (whether voluntary or
involuntary) in connection with a Change in Control, Executive agrees not to
compete with the MHC, the Bank and the Company for a period of one (1) year
following such termination within one hundred (100) miles of any existing branch
of the Bank, the Bank’s subsidiaries, or any subsidiary of the MHC or the
Company, or within one hundred (100) miles of any office for which the Bank, the
Bank’s subsidiaries, the Company or a bank subsidiary of the Company has filed
an application for regulatory approval, determined as of the effective date of
such termination, except as agreed to pursuant to a resolution duly adopted by
the Board. Executive agrees that during such period and within said cities,
towns and counties, Executive shall not work for or advise, consult or otherwise
serve with, directly or indirectly, any entity whose business materially
competes with the depository, lending or other business activities of the MHC,
the Bank and/or the Company. The parties hereto, recognizing that irreparable
injury will result to the MHC, the Bank and/or the Company, its business and
property in the event of Executive’s breach of this Subsection 9(a) agree that
in the event of any such breach by Executive, the Bank and/or the Company will
be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employers, employees and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank and/or the Company,
and that the enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood. Nothing herein will be construed as
prohibiting the Bank and/or the Company from pursuing any other remedies
available to the MHC, the Bank and/or the Company for such breach or threatened
breach, including the recovery of damages from Executive.
          (b) Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the MHC, the Bank, the
Company and affiliates thereof, as it may exist from time to time, is a
valuable, special and unique asset of the business of the MHC, the Bank and the
Company. Executive will not, during or after the term of his employment,
disclose any knowledge of the past, present, planned or considered business
activities of the MHC, the Bank, the Company or affiliates thereof to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
(except for such disclosure as may be required to be provided to any federal
banking agency with jurisdiction over the MHC, the Bank, the Company or the
Executive). Notwithstanding the foregoing, Executive may disclose any knowledge
of banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
MHC, the Bank or the Company, and Executive may disclose any information
regarding the MHC, the

8



--------------------------------------------------------------------------------



 



Bank or the Company which is otherwise publicly available. In the event of a
breach or threatened breach by the Executive of the provisions of this
Section 9, the MHC, the Bank and/or the Company will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
MHC, the Bank, the Company or affiliates thereof, or from rendering any services
to any person, firm, corporation, other entity to whom such knowledge, in whole
or in part, has been disclosed or is threatened to be disclosed. Nothing herein
will be construed as prohibiting the MHC, the Bank or the Company from pursuing
any other remedies availableto the MHC, the Bank or the Company for such breach
or threatened breach, including the recovery of damages from Executive.
10. SOURCE OF PAYMENTS
     All payments provided in this Agreement shall be timely paid in cash, check
or direct deposit from the general funds of the Bank. The MHC and the Company,
however, guarantee payment and provision of all amounts and benefits due
hereunder to Executive and, if such amounts and benefits due from the Bank are
not timely paid or provided by the Bank, such amounts and benefits shall be paid
or provided by the MHC or the Company.
11. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS
     This Agreement contains the entire understanding between the parties hereto
and supersedes any prior employment agreement between the MHC, the Bank, the
Company or any predecessor of the MHC, the Bank or Company and Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Executive of a kind elsewhere provided. No provision
of this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.
12. NO ATTACHMENT
          (a) Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
          (b) This Agreement shall be binding upon, and inure to the benefit of,
Executive and the MHC, the Bank and the Company and their respective successors
and assigns.
13. MODIFICATION AND WAIVER
          (a) This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
          (b) No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

9



--------------------------------------------------------------------------------



 



14. SEVERABILITY
     If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such Provision not held so invalid, and each
such other provision and part thereof shall, to the full extent consistent with
law, continue in full force and effect.
15. HEADINGS FOR REFERENCE ONLY
     The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
16. GOVERNING LAW
     This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania but only to the extent not superseded by federal law.
17. REQUIRED PROVISIONS
     Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
18. ARBITRATION
     Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three arbitrators sitting in a location selected by the employee within one
hundred (100) miles from the location of the Bank, in accordance with the rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction; provided, however,
that Executive shall be entitled to seek specific performance of his right to be
paid until the Date of termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.
19. PAYMENT OF LEGAL FEES
     All reasonable legal fees paid or incurred by Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the MHC, the Bank or the Company, provided that the dispute or
interpretation has been settled by Executive and the MHC, the Bank or Company or
resolved in the Executive’s favor, and that such reimbursement shall occur no
later than two and one-half months after the dispute is settled or resolved in
the Executive’s favor.
20. INDEMNIFICATION
     The Employer shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent

10



--------------------------------------------------------------------------------



 



permitted under applicable law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Employer (whether or not he continues to be a director or
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Board of Directors or Trustees of the Employer). If such action,
suit or proceeding is brought against Executive in his capacity as an officer or
director of the Employer, however, such indemnification shall not extend to
matters as to which Executive is finally adjudged to be liable for willful
misconduct in the performance of his duties.
21. SUCCESSOR TO THE BANK
     The MHC, the Bank and the Company shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the MHC, the Bank or the
Company, expressly and unconditionally to assume and agree to perform the MHC,
the Bank and/or Company’s obligations under this Agreement, in the same manner
and to the same extent that the MHC, the Bank and/or the Company would be
required to perform if no such succession or assignment had taken place.
[Signature page follows]

11



--------------------------------------------------------------------------------



 



SIGNATURES
     IN WITNESS WHEREOF, the MHC, the Bank and the Company have caused this
Agreement to be executed and their seals to be affixed hereunto by their duly
authorized officers, and Executive has signed this Agreement, on the day and
date first above written.

          ATTEST:   NORTHWEST BANCORP, MHC


 
  By:    
 
       
 
        ATTEST:   NORTHWEST SAVINGS BANK


 
  By:    
 
       
 
        ATTEST:   NORTHWEST BANCORP, INC.


 
  By:    
 
       
 
        WITNESS:   EXECUTIVE:


 
  By:    
 
       
 
      William J. Wagner

 